said he was unable to concur in the views of the Chief Justice, and was therefore compelled to dissent from the opinion of the majority of the Court on the constitutionality of the Civil Rights Act. He was inclined to believe that the act was valid, and this belief was strengthened by recent decisions on this question, some of which had been made by Judges of the United States Supreme Court. But perhaps, after fuller argument and consideration he might think differently. He agreed, however, that the witness should be admitted for the reasons stated by the Chief Justice.